        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


JOHN BROWN                                                                        PLAINTIFF


       v.                          No. 4:20-CV-01155-KGB


DONNY FORD, former Sheriff of Dallas
County, Arkansas; RONNIE POOLE,
former Chief of the Fordyce Police
Department; ESTATE OF JERRY
BRADSHAW; GARLAND MCANALLY,
former Arkansas State Police Investigator;
GEORGE GODWIN, Arkansas State
Police Investigator; MICHAEL JOE
EARLEY, contract investigator for the
Fordyce Police Department; WILLIAM
SETTERMAN, former Calhoun County,
Arkansas Sheriff’s Deputy; JOHN
KELLAM, Fordyce Police Department;
C. W. FRANKS, Dallas County Sheriff’s
Office; JESSIE DEAN BRANDON,
Dallas County Sheriff’s Office; LARRY
CASE, Fordyce Police Department;
COUNTY OF DALLAS, ARKANSAS.
CITY OF FORDYCE, ARKANSAS,                                               DEFENDANTS


     AMENDED ANSWER OF SEPARATE DEFENDANT MICHAEL JOE EARLY

       COMES NOW the Separate Defendant, MICHAEL JOE EARLEY, by and through his

attorney, Michael W. Frey, and for his Amended Answer to the Plaintiff’s Complaint, states:

       1.     Paragraph 1 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 1 due to his denial of any wrongdoing.




                                               1
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 2 of 26




       2.      Paragraph 2 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 2 due to his denial of any wrongdoing.

       3.      Paragraph 3 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 3 due to his denial of any wrongdoing.

       4.      Paragraph 4 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 4 due to his denial of any wrongdoing.

       5.      Paragraph 5 states the Plaintiff’s goals and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 5 due to his denial of any wrongdoing.

       6.      Paragraph 6 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 6 due to his denial of any wrongdoing.

       7.      Paragraph 7 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 7 due to his denial of any wrongdoing.

       8.      Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 8 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                2
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 3 of 26




       9.      Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 9 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       10.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 10 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       11.     Separate Defendant Earley admits Jerry Bradshaw is deceased and that he was

previously an investigator with the Arkansas State Police. Separate Defendant Earley is without

knowledge and information to form a belief as to the veracity of the remaining allegations

contained in paragraph 11 of Plaintiff’s Complaint and denies same due to his denial of any

wrongdoing.

       12.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 12 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       13.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 13 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       14.     Separate Defendant Earley admits he is not related to Perpetrator Early. Separate

Defendant Earley denies the remaining allegations of paragraph 14 as they relate to him.

Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 14 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.




                                                3
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 4 of 26




       15.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 15 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       16.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 16 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       17.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 17 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       18.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 18 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       19.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 19 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       20.     Paragraph 20 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 20 due to his denial of any wrongdoing.

       21.     Separate Defendant Earley admits that Defendant County of Dallas, Arkansas is a

county within the State of Arkansas. The remainder of paragraph 21 calls for a legal conclusion

and as such does not require a response.        To the extent a response if required, Separate

Defendant Earley denies each and every remaining material averment contained in paragraph 21

due to his denial of any wrongdoing.



                                                4
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 5 of 26




       22.     Separate Defendant Earley admits that Defendant City of Fordyce is a municipal

corporation under the laws of the State of Arkansas. The remainder of paragraph 22 calls for a

legal conclusion and as such does not require a response. To the extent a response if required,

Separate Defendant Earley denies each and every remaining material averment contained in

paragraph 22 due to his denial of any wrongdoing.

       23.     Separate Defendant Earley admits the allegations contained in paragraph 23 of

Plaintiff’s Complaint.

       24.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 24 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       25.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 25 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       26.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 26 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       27.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 27 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       28.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 28 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                5
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 6 of 26




       29.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 29 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       30.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 30 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       31.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 31 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       32.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 32 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       33.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 33 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       34.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 34 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       35.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 35 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                6
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 7 of 26




       36.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 36 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       37.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 37 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       38.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 38 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       39.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 39 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       40.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 40 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       41.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 41 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       42.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 42 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                7
         Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 8 of 26




       43.     Paragraph 43 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 43 due to his denial of any wrongdoing.

       44.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 44 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       45.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 45 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       46.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 46 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       47.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 47 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       48.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 48 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       49. Separate Defendant Earley denies the allegations of paragraph 49 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 49 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.




                                                8
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 9 of 26




       50. Separate Defendant Earley denies the allegations of paragraph 50 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 50 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       51. Separate Defendant Earley denies the allegations of paragraph 51 of Plaintiff’s

Complaint.

       52. Separate Defendant Earley denies the allegations of paragraph 52 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 52 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       53. Separate Defendant Earley denies the allegations of paragraph 53 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 53 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       54. Separate Defendant Earley denies the allegations of paragraph 54 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 54 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       55. Separate Defendant Earley denies the allegations of paragraph 55 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 55 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.




                                              9
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 10 of 26




       56.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 56 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       57.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 57 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       58. Separate Defendant Earley denies the allegations of paragraph 58 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 58 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       59.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 59 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       60.     Paragraph 60 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 60 due to his denial of any wrongdoing.

       61.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 61 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       62.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 62 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                10
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 11 of 26




       63.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 63 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       64. Separate Defendant Earley denies the allegations of paragraph 64 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 64 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       65.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 65 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       66.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 66 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       67.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 67 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       68.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 68 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       69. Separate Defendant Earley denies the allegations of paragraph 69 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 69 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.



                                                11
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 12 of 26




       70. Separate Defendant Earley denies the allegations of paragraph 70 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 70 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       71.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 68 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       72.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 72 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       73.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 73 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       74.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 74 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       75.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 75 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       76. Separate Defendant Earley denies the allegations of paragraph 76 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 76 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.



                                                12
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 13 of 26




       77.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 77 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       78.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 78 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       79.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 79 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       80.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 80 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       81. Separate Defendant Earley denies the allegations of paragraph 81 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 81 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       82.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 82 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       83.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 83 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.




                                                13
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 14 of 26




       84.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 84 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       85.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 85 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       86. Separate Defendant Earley denies the allegations of paragraph 86 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 86 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       87. Separate Defendant Earley denies the allegations of paragraph 87 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 87 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       88. Separate Defendant Earley denies the allegations of paragraph 88 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 88 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       89. Separate Defendant Earley denies the allegations of paragraph 89 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 89 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.




                                                14
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 15 of 26




       90. Separate Defendant Earley denies the allegations of paragraph 90 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 90 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       91. Separate Defendant Earley denies the allegations of paragraph 91 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 91 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       92.     Separate Defendant Earley admits the allegations of paragraph 92 of Plaintiff’s

Complaint.

       93.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 93 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       94.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 94 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       95. Separate Defendant Earley denies the allegations of paragraph 95 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 95 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       96. Separate Defendant Earley admits the allegations of paragraph 96 of Plaintiff’s

Complaint.




                                                15
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 16 of 26




       97.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 97 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       98.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 98 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       99.     Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 99 of Plaintiff’s Complaint and denies

same due to his denial of any wrongdoing.

       100.    Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 100 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       101. Separate Defendant Earley admits the allegations of paragraph 101 of Plaintiff’s

Complaint.

       102. Separate Defendant Earley admits the allegations of paragraph 102 of Plaintiff’s

Complaint.

       103.    Paragraph 103 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 103 due to his denial of any wrongdoing.

       104.    Paragraph 104 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 104 due to his denial of any wrongdoing.




                                                16
       Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 17 of 26




       105.   Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 105 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       106.   Paragraph 106 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 106 due to his denial of any wrongdoing.

       107.   Paragraph 107 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 107 due to his denial of any wrongdoing.

       108.   Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 108 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       109.   Paragraph 109 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 109 due to his denial of any wrongdoing.

       110.   Paragraph 110 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 110 due to his denial of any wrongdoing.

       111.   Paragraph 111 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 111 due to his denial of any wrongdoing.




                                              17
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 18 of 26




       112.   Paragraph 5 states the Plaintiff’s goals and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 112 due to his denial of any wrongdoing.

       113.   Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 113 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       114.   Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 114 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       115. Paragraph 115 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       116. Paragraph 116 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 116 due to his denial of any wrongdoing.

       117. Paragraph 117 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 117 due to his denial of any wrongdoing.

       118.   Paragraph 118 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 118 due to his denial of any wrongdoing.




                                               18
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 19 of 26




       119.   Paragraph 119 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 119 due to his denial of any wrongdoing.

       120.   Paragraph 120 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 120 due to his denial of any wrongdoing.

       121.   Paragraph 121 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 121 due to his denial of any wrongdoing.

       122. Paragraph 122 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       123. Paragraph 123 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 123 due to his denial of any wrongdoing.

       124. Paragraph 124 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 124 due to his denial of any wrongdoing.

       125. Paragraph 125 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 125 due to his denial of any wrongdoing.




                                               19
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 20 of 26




       126.   Paragraph 126 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 126 due to his denial of any wrongdoing.

       127.   Paragraph 127 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 127 due to his denial of any wrongdoing.

       128.   Paragraph 128 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 128 due to his denial of any wrongdoing.

       129. Paragraph 129 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       130. Paragraph 130 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 130 due to his denial of any wrongdoing.

       131.   Paragraph 131 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 131 due to his denial of any wrongdoing.

       132.   Paragraph 132 calls for a legal conclusion and as such does not require a

response. To the extent a response if required, Separate Defendant Earley denies each and every

material averment contained in paragraph 132 due to his denial of any wrongdoing.




                                               20
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 21 of 26




       133. Paragraph 133 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       134. Paragraph 134 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 134 due to his denial of any wrongdoing.

       135. Paragraph 135 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 135 due to his denial of any wrongdoing.

       136. Paragraph 136 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 136 due to his denial of any wrongdoing.

       137. Paragraph 137 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 137 due to his denial of any wrongdoing.

       138. Paragraph 138 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       139. Paragraph 139 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 139 due to his denial of any wrongdoing.




                                               21
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 22 of 26




       140. Paragraph 140 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 140 due to his denial of any wrongdoing.

       141. Separate Defendant Earley admits the allegations of paragraph 141.

       142. Paragraph 142 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 142 due to his denial of any wrongdoing.

       143. Paragraph 143 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       144. Paragraph 144 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 144 due to his denial of any wrongdoing.

       145. Paragraph 145 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 145 due to his denial of any wrongdoing.

       146. Paragraph 146 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 146 due to his denial of any wrongdoing.

       147. Paragraph 147 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 147 due to his denial of any wrongdoing.




                                               22
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 23 of 26




       148. Paragraph 148 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       149. Paragraph 149 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 149 due to his denial of any wrongdoing.

       150. Paragraph 150 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 150 due to his denial of any wrongdoing.

       151. Paragraph 151 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       152. Separate Defendant Earley denies the allegations of paragraph 152 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 152 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       153. Separate Defendant Earley denies the allegations of paragraph 153 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 153 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       154. Paragraph 154 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.



                                               23
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 24 of 26




       155.    Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 155 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       156.    Separate Defendant Earley is without knowledge and information to form a belief

as to the veracity of the allegations contained in paragraph 156 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       157. Paragraph 157 restates previous paragraphs of the Complaint. Separate Defendant

Earley restates and incorporates by reference the admissions and denials set forth hereinabove to

each paragraph of the Plaintiff’s Complaint.

       158. Separate Defendant Earley denies the allegations of paragraph 158 as they relate to

him. Separate Defendant Earley is without knowledge and information to form a belief as to the

veracity of the remaining allegations contained in paragraph 158 of Plaintiff’s Complaint and

denies same due to his denial of any wrongdoing.

       159. Paragraph 159 calls for a legal conclusion and as such does not require a response.

To the extent a response if required, Separate Defendant Earley denies each and every material

averment contained in paragraph 159 due to his denial of any wrongdoing.

       160.    The “Wherefore” paragraph does not require a response. To the extent a response

is required, Separate Defendant Earley denies Plaintiff is entitled to the relief requested in

Plaintiff’s prayer for relief and deny any wrongdoing.

       161.    Separate Defendant Earley specifically denies each and every material averment

not specifically admitted herein.




                                               24
          Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 25 of 26




                                   AFFIRMATIVE DEFENSES

          1.    The allegations of the complaint fail to state facts or a claim upon which relief

may be granted.

          2.    Separate Defendant Earley denies any and all wrongdoing.

          3.    Separate Defendant Earley denies that Plaintiff is entitled to any damages or relief

whatsoever.

          4.    Separate Defendant Earley denies that any constitutional violation occurred.

          5.    Separate Defendant Earley avails himself of all applicable immunities, including

but not limited to statutory, absolute, qualified and tort immunities available under federal and

state law.

          6.    Separate Defendant Earley asserts all applicable defenses pursuant to Fed. R. Civ.

P. 8(c), including but not limited to, accord and satisfaction, comparative fault, estoppel, and

laches.

          7.    To the extent it may apply, Separate Defendant Earley denies he discriminated

against Plaintiff.

          8.    To the extent it may apply, Separate Defendant Earley asserts that Plaintiff has

failed to exhaust his administrative remedies.

          9.    Separate Defendant Earley reserves the right to plead further herein as may

become necessary.

          11.   If Separate Defendant Earley acted in an official capacity, he is entitled to

punitive damages immunity.

          12.   Separate Defendant Earley pleads justification and privilege to the extent they

may apply.



                                                 25
        Case 4:20-cv-01155-KGB Document 11 Filed 10/29/20 Page 26 of 26




                                                     Respectfully submitted,

                                                     MICHAEL JOE EARLEY
                                                     SEPARATE DEFENDANT


                                             By:     /s/ Michael W. Frey
                                                     MICHAEL W. FREY
                                                     Attorney at Law, ABN 96022
                                                     PO Box 715
                                                     Camden, AR 71711-0715
                                                     Telephone: (870) 836-0481
                                                     Facsimile: (870) 836-5711



                                CERTIFICATE OF SERVICE

        I, Michael W. Frey, hereby certify that on this 29th day of October, 2020, I electronically
filed the foregoing with the Clerk of Court using the CM/ECF System, which will send
notification of such filing to all CM/ECF participating counsel of record listed below:

Erin Cassinelli
LASSITER & CASSINELLI
813 West Third St.
Little Rock, AR
erin@lcarklaw.com

David B. Owens
LOEVY & LOEVY
100 S. King St., St #100
Seattle, WA 98014
david@loevy.com

                                                     /s/ Michael W. Frey




                                                26
